 In the Matter of ALADDIN INDUSTRIES, INC.andAMERICAN FLINT GLAssWORKERS UNION OF NORTH AMERICA, AFFILIATED WITH THE AMERI-CAN FEDERATION OF LABORCase No. 9-R-1406.-Decided September 4,1944Mr. W. H. F. Miller,of WTaynesville, N. C., for the Company.Mr. Harry F. Burgess,of Alexandria, Ind., for the Glass Workers.Mr. Walter. Bennett,of Kokomo, Ind., for the Metal Polishers.Mr. D. L. Zinn,of Indianapolis, Ind., for the U. E.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Flint Glass Workers Unionof North America, affiliated with the American Federation of Labor,herein called the Glass Workers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAladdin Industries, Inc., herein called the Company, the NationalLabor Relations Board provided for an appropriate- hearing upondue notice before James A. Shaw, Trial Examiner. Said hearingwas held at Alexandria, Indiana, on August 2, 1944.The Company,the Glass Workers, Metal Polishers, Buffers, Platers and Helpers In-ternational Union, Local No. 52, herein called the Metal Polishers, andUnited Electrical, Radio and Machine Workers of America, C. I. O.,herein called the U. E., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAladdin Industries, Inc., is an Illinois corporation having its prin-cipal office and place of business in Chicago, Illinois, and operating its58 N. L. R. B., No. 7.-34 ALADDIN INDUSTRIES, INC.35plant at Alexandria, Indiana.The Company is engaged in the busi-ness of manufacturing and selling mantle lamps, electric lamps, lampaccessories, lamp shades, vacuum bottles, and vacuum jars.The prin-cipal raw materials used by the Company are white metal, brass, sili-cate sand, cotton, silk thread, ramie yarn, felspar, and chlorium nitrate.During the year 1943 the Company purchased raw materials for useat its Alexandria plant valuedin excessof $100,000, over 65 percentof which was shipped to it from points outside the State of Indiana.During the same period the Company manufactured products at itsAlexandria plant valued in excess of $100,000, over 70 percent ofwhich was shipped to points outside the State of Indiana.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmerican Flint Glass Workers Union of North America, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.Metal Polishers, Buffers, Platers and Helpers International UnionLocal No. 52, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of theCompany.United Electrical, Radio and Machine Workers-of America, C. I. O.,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn March 29, 1944, the Glass Workers informed the Company thatit represented certain of the Company's employees at the Alexandria,Indiana, plant, and requested recognition as their exclusive bargainingagent.On April 1, 1944, the Company advised the Glass Workersthat "if you represent a suitable unit we will agree to holding a repre-sentative election by National Labor Relations Board to determinebargaining rights."Subsequently the Glass Workers filed the peti-tion in the instant proceeding.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Glass Workers represents a sub-stantial number of employees in the unit which it claims to beappropriate.'-'The Field Examiner reported that the Glass workers submitted 105 authorizationcards, 98 of which bore the names of persona appearing on the Company's pay roll ofApril 14, 1944,which contained the names of 322 employees in the alleged appropriate unit. 36DECISIONSOF NATIONAL-LABOR RELATIONS BOARDWe find thata questionaffectingcommerce has arisen concerningthe representation of employees of the Company, within the meaningof Section9 (c) and Section2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Glass Workers contends that all production and maintenancf^employees of the Company employed at its Alexandria, Indiana,plant, including factory clerks,2 but excluding foremen, assistant fore-men, supervisors, office clerical employees, watchmen, employees work-ing regularly in departments 4, 5, 30, and 31,3 and employees in depart-ments 15, 16, and 17,4 comprise an appropriate unit. In addition,the Glass Workers has no objection to the inclusion of the draftsmanand the tool and die designer.Although the U. E. agrees generally with the Glass Workers' posi-tion, it would include office clerical employees and watchmen. It also,takes a positive position with reference to the draftsman and the tooland die designer, seeking their inclusion.The Company takes no posi-tion with respect to the appropriate unit, but indicates that the drafts-man and the tool and die designer are technical employees.Office clerical employees:The office clerical employees work underthe supervision of an office manager in the office, which is physicallyseparated from the rest of the plant.There is nothing to distinguishthis group from the usual type of clerical employee, nor is it demon-strated that they have a close community of interest with the produc-tion and maintenance workers.We shall exclude the office clerical,employees in accordance with our usual practicer,Watchmen:The record discloses that the Company employs threefull-time watchmen and a substitute.The full-time watchmen are-deputy marshals of the town of Aladdin, having been deputized bythe chief marshal of Aladdin who is also the Company's personnelmanager.They wear uniforms furnished by the Company while onduty, and two of the three carry firearms furnished by the Company.Their duties require them to observe other employees while at work,,and to report infractions of company rules to the proper authorities..and that the cards were dated as follows:1 in January 1944; 86 in March 1944; and 11,in April 1944.The U. E.submitted 80 cards,of which 78 bore the names of persons appearing on"the aforesaid pay roll.The cards were dated as follows : 1 in February 1944; 62 in.March 1944;and 15 in April 1944.2The record discloses that there are three factory clerks8 As the result of a consent election held under the auspices of the Board about February18, 1944, the U. E. is the present representative of employees working regularly in depart-ments 4, 5, 30,and 31.Matter of Aladdin Industries,Inc,Case No.9-R-1345.4 The Metal Polishers,currently representing the employees in departments 15, 16, and'17 by virtue of a written collective agreement entered into with the Company on March,13, 1941, appeared in this proceeding for the sole purpose of excluding such employeesfrom any unit found by the Board to be appropriate.5Matter of Sharp and Dohnae, Inc.,56 N. L. R. B. 1471 ALADDIN INDUSTRIES, INC.37They have also made arrests of employees in the plant for such crimesas theft.We shall exclude watchmen from the unit.6The draftsman and the tool and die designer:These two employeeswork in a room separate from the production employees.They aretechnical personnel and, as such, their skill, training, and duties areessentially different from those of the production and maintenanceemployees.We shall exclude these employees.?The Company, without comment, calls attention to certain employees,concerning whom neither labor organization takes a position.Theseare the factory nurse, a production chemist, and an experimentalemployee.It is clear from the record that the production chemistand the experimental employee are technical employees.The prob-lems arising from the nature of their N ork and the work of the factorynurse are dissimilar from those of the production and maintenanceworkers.Accordingly, we shall exclude these employees.,,We find that all production and maintenance employees of the Com-pany employed at its Alexandria, Indiana, plant, including factoryclerks, but excluding office clerical employees, watchmen, the drafts-man, the tool and die'designer, the factory nurse, the production chem-ist, and the experimental employee, employees working regularly indepartments 4, 5, 30, and 31, and employees in departments 15, 16,and 17, foremen, assistant foremen, supervisors, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.At the hearing the Company raised a question regarding the eligi-bility of certain part-time employees to vote at the election.Theseemployees work for other employers in the locality on a full-time basis,but they work regularly for the Company 4 or more hours per day.Neither of the contending unions raised any objection to the eligibility6SeeMatterof AmericanArmament Corporation,43 N. L R B 834.° SeeMatter of CommercialSolvents Corp,45 N. L R B 1418 Excluding nurses:Matter ofCanonMfg Corporation,46 N. L. R. B.592 ; chemists :Matter ofIndian RefiningCo , 44 N. L R. B 774 ;experimentalemployees .Matter of JohnDeere HarvesterWorks,44 N L R. B. 335. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDof these employees. In our opinion these employees perform a suffi-cient amount of work similar to that performed by the other employeesin the unit to give them a substantial interest in the conditions ofemployment in the Company's plant.We therefore find that they areeligible to vote.9DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aladdin Indus-tries, Inc., Alexandria, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work dur-ing the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby American Flint Glass Workers Union of North America, affiliatedwith the American Federation of Labor, or by United Electrical, Radioand Machine Workers of America, affiliated with the Congress ofIndustrial Organizations,- for the purposes of collective bargaining,or by neither.9Matter ofGrays Harbor Pre-Fab Company,52 N L. R B 799.